UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2013 Commission File Number 001-35463 Taro Pharmaceutical Industries Ltd. (Translation of registrant’s name into English) 14 Hakitor Street, Haifa Bay 26110, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes ¨ No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Taro Pharmaceutical Industries Ltd. c/o Taro Pharmaceuticals U.S.A., Inc. Three Skyline Drive Hawthorne, New York 10532 (NYSE: TARO) CONTACT: William J. Coote VP, Treasurer (914) 345-9001 William.Coote@Taro.com FOR IMMEDIATE RELEASE Taro Annual Report For Fiscal Year Ended March 31, 2013 on Form 20-F Available Hawthorne, NY, July 2, 2013 – Taro Pharmaceutical Industries Ltd. (NYSE: TARO, “Taro”) announced that its Annual Report for fiscal year ended March 31, 2013 on Form 20-F, filed with the Securities and Exchange Commission (the “SEC”) today, is available within the Investor Relations section of Taro’s website at www.taro.com.Hard copies of the report may be ordered free of charge by sending requests to Taro Pharmaceuticals U.S.A., Inc., Three Skyline Drive, Hawthorne,NY 10532, attention: William J. Coote or via email to William.Coote@Taro.com. Additionally, the report may be accessed on the SEC’s website at www.sec.gov. **** Taro Pharmaceutical Industries Ltd. is a multinational, science-based pharmaceutical company, dedicated to meeting the needs of its customers through the discovery, development, manufacturing and marketing of the highest quality healthcare products. For further information on Taro Pharmaceutical Industries Ltd., please visit Taro’s website at www.taro.com. # # # SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 2, 2013 TARO PHARMACEUTICAL INDUSTRIES LTD. By: /s/ James Kedrowski Name: James Kedrowski Title: Interim Chief Executive Officer and Director
